Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHISN DISTRICT OF FLORIDA


  JOE NATHANIEL,
                                                         Case No
                                 Plaintiff,
  vs.

  THE SCHOOL BOARD OF
  INDIAN RIVER COUNTY, FLORIDA,

                          Defendant.                    JURY TRIAL DEMANDED
  ______________________________________________________________________________

                                              COMPLAINT

         NOW COMES JOE NATHANIEL, the Plaintiff in the within cause of action, by and

  through his attorneys, Arnold S. Gaines, Esquire of the Law Firm of GAINES & NOLAN and for

  his Complaint against Defendant THE SCHOOL BOARD OF INDIAN RIVER COUNTY,

  FLORIDA, (hereafter “SCHOOL BOARD”) and collectively referred to as “DEFENDANT”,

  states as follows:


  I.     INTRODUCTION

         This is a claim brought by Plaintiff JOE NATHANIEL, against his current employers THE

  SCHOOL BOARD OF INDIAN RIVER COUNTY, FLORIDA, for discrimination due to his race

  in violation and retaliation 42 U.S.C. §2000e, et seq., Title VII of the Civil Rights Act of 1964, as

  amended by the Civil Rights Act of 1991 (“Title VII”); and the Florida Civil Rights Act of 1992

  Section 760.01-760.11 (“FCRA”).


         This action seeks declaratory relief, back pay, front pay, compensatory, nominal, liquidated

  and punitive damages and attorneys’ fees, costs and expenses under Title VII, and FCRA.

  Plaintiff requests a jury trial on each of these counts.

                                                     1
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 14




  II.     PARTIES

          1.     Plaintiff JOE NATHANIEL (hereafter referred to as “PLAINTIFF” or

  “NATHANIEL”), is an African-American male. At all times relevant to these claims, he was a

  citizen of the United States and resident of Sebastian, Indian River County, Florida.

          2.     At all relevant times Plaintiff was an “employee” of Defendant SCHOOL BOARD,

  as defined under Fla. Stat. Ch. 112.3187(3)(b).

          3.     At all relevant times, Defendant SCHOOL BOARD conducted business and

  operated out of Indian River County, Florida, was and is an “Agency” as defined under Fla. Stat.

  Ch. 112.3187(3)(a) and was the employer of Plaintiff.

          4.     Plaintiff is currently employed by the Defendant, as defined by Title VII, and the

  FCRA.

          5.     At all relevant times to this action, the Defendant was the Plaintiff’s “employer” as

  defined by Title VII, and the FCRA.

  III.    JURISDICTION AND VENUE

          6.     The court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §1331

  as this action arises under the Constitution or laws of the United States. Jurisdiction also exists

  pursuant to 28 U.S.C. §1343 (a)(4) in that it seeks to recover damages or to secure equitable or

  other relief under actions of Congress, specifically 42 U.S.C. §2000e which provide causes of

  action for the protection of Constitutional and civil rights, injunctive remedies, damages and

  reasonable attorney’s fees. Plaintiff further invokes the jurisdiction of this Court pursuant to 28

  USC §1332 as diversity exists between the parties. Finally, the court has supplemental jurisdiction

  over the state law claims pursuant to 28 U.S.C. §1367.




                                                    2
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 14




         7.      Venue is proper in this District pursuant to 28 U.S.C. §1391 because the Defendant

  conduct business in the Southern District of Florida, and further because a substantial part of the

  events giving rise to the Complaint occurred in the Southern District of Florida.

         8.      This is an action for damages exceeding $75,000.00, exclusive of costs, interest and

  attorneys’ fees.

         9.      Plaintiff has fulfilled all conditions precedent to the institution of this action under

  Title VII and the FCRA, having filed a timely charge of discrimination with the Equal Employment

  Opportunity Commission (“EEOC”) and the EEOC having issued a Right to Sue on February 17,

  2021. The Right to Sue letter was received by the Plaintiff on February 23, 2021. (See Exhibit 1)

  IV.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

         10.     Plaintiff began his employment with the Defendant on August 30, 2005.

         11.     Plaintiff is still employed as an ESE teacher.

         12.     Plaintiff filed a separate EEOC claim in 2016 for racial discrimination against the

  Defendant.

         13.     At all times relevant to the investigation of that EEOC claim, Plaintiff filed a

  subsequent EEOC charge for Retaliation, which is the subject of this litigation.

         14.     On or about February 13, 2019, Plaintiff file a harassment complaint with the

  Defendant pursuant to policy 3363.02.

         15.         Plaintiff filed this complaint after learning he was being investigated in January

  2020 for an incident that allegedly occurred in September of 2019.

         16.     Plaintiff learned of this investigation from his colleagues. The situation had already

  been resolved with the student, parent and the school but the Defendant still initiated a new

  investigation of the Plaintiff almost 4 months later.



                                                     3
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 14




            17.     The investigation was initiated by Mr. Eberhardlt, a supervisor of the Plaintiff and

  reported to Mr. Brown, without any communication with the Plaintiff and/or fact findings.

            18.     During the investigation, Plaintiff learned that Defendant created false witness

  statements, including one by the Plaintiff, and coerced students to make knowing untrue

  allegations.

            19.     During this investigation, Plaintiff’s prior evaluations were changed from Highly

  Effective and replaced with Effective to make it seem like the investigation into the Plaintiff was

  justified.

            20.     During the investigation, Plaintiff was treated to defamatory criticism from his co-

  workers which created an additional hostile work environment for the Plaintiff as it was a well-

  known fact that the Plaintiff had filed a 2016 EEOC charge for racial discrimination and that this

  charge had been submitted to the Department of Justice for further investigation.1

            21.     Defendant purposefully allowed the investigation to be conducted by Jason Odom.

  Mr. Odom represented the Defendant in the other prior 2016 EEOC charge of discrimination.2

  Plaintiff strongly believes this was done as retaliation and as a form of intimidation because of the

  outcome of the that complaint of discrimination.

            22.     At no time during this investigation, was the Plaintiff given an opportunity to

  present any facts or statements. Plaintiff is unaware if any disciplinary actions have occurred but

  does know that this investigation has been placed in his personnel file.

            23.     Upon information and belief, the aforementioned acts of retaliation are not

  exhaustive, and the Plaintiff requests leave to amend his Complaint to assert additional acts as

  become known through the course of discovery.


  1
      The was a highly publicized case in Indian River County.
  2
      In the 2016 EEOC findings, a cause determination was found by the EEOC.

                                                          4
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 5 of 14




  V.     CAUSES OF ACTION

               COUNT I-VIOLATION OF TITLE VII-RACIAL DISCRIMINATION
                              (42 U.S.C. §2000E ET.SEQ.)

         24.     PLAINTIFF adopts and re-alleges each and every allegation as set forth in

  Paragraph one (1) through Twenty-three (23) above as thought fully rewritten herein.

         25.     At all relevant times, Defendant conducted business and operated out of the

  Southern District of Florida, employing greater than 15 employees and thus was an “employer” as

  defined in Title VII, and as such prohibited from discriminating in employment on the basis of

  race. See 42 U.S.C. §2000e.

         26.     At all relevant times it was unlawful for Defendant, as employers, to discriminate

  against any individual with respect to the compensation, terms, conditions and privileges of

  employment, because of race. See 42 U.S.C. §2000e-2.

         27.     At all relevant times, the PLAINTIFF was an employee within the meaning of Title

  VII, protected against discrimination in employment on the basis of his race. See 42 U.S.C.

  §2000e.

         28.     Throughout his employment, Defendant by and through agents, discriminated

  against PLAINTIFF on the basis of his race as alleged previously herein.           As such, the

  PLAINTIFF’S race was a determining factor in Defendant employment decisions, including his

  compensation, terms and conditions of employment.

         29.     Through the actions described above, the Defendant knowingly and willfully

  discriminated against the PLAINTIFF on the basis of his African American race, in violation of

  Title VII.

         30.     Defendants purported reasons for the actions taken against PLAINTIFF are pretext

  for discrimination.

                                                  5
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 6 of 14




            31.   As a direct and proximate result of Defendants race discrimination, the PLAINTIFF

  suffered lost earnings and fringe benefits, loss of reputation, professional and personal

  embarrassment, and other emotional distress, including anxiety, anguish, humiliation and other

  incidental and consequential damages and expenses, and thus is entitled to monetary compensatory

  relief.

            32.   The conduct of Defendant, as set forth above, was intentional, willful, malicious,

  oppressive, reckless and done in complete disregard of the PLAINTIFF’S rights thereby justifying

  an award of punitive damages from the Defendant.

            33.   As further direct and proximate result of the Defendants violations of Title VII, as

  heretofore described, the PLAINTIFF has been compelled to retain the services of counsel in an

  effort to enforce the laws of this State prohibiting such discrimination, and hence forced to incur

  legal fees and costs, the full nature and extent of which are presently unknown to the PLAINTIFF,

  who therefore will seek leave of Court to amend this Complaint in that regard when the same shall

  be fully and finally ascertained. As such, PLAINTIFF requests that attorneys’ fees be awarded

  pursuant to Title VII.

                  COUNT II-       VIOLATION FLORIDA CIVIL RIGHTS ACT
                                  (RACIAL DISCRIMINATION)

            34.   PLAINTIFF adopts and re-alleges each and every allegation as set forth in

  Paragraph one (1) through Twenty-three (23) above as thought fully rewritten herein.

            35.   At all relevant times, Defendant conducted business and operated out of the

  Southern District of Florida, employing greater than 15 employees and thus was an “employer” as

  defined in the Florida Civil Rights Act of 1992, ss. 760.02, and as such prohibited from

  discriminating in employment on the basis of race.




                                                   6
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 7 of 14




          36.    At all relevant times it was unlawful for Defendant, as employers, to fail or refuse

  to hire or to discharge any individual or otherwise discriminate against any individual with respect

  to compensation, terms, conditions and privileges of employment, because of race under the

  Florida Civil Rights Act.

          37.    At all relevant times, the PLAINTIFF was an employee within the meaning of the

  Florida Civil Rights Act of 1992, protected against discrimination in employment on the basis of

  his race.

          38.    Throughout his employment, Defendant, by and through agents, discriminated

  against PLAINTIFF on the basis of his race as alleged previously herein.              As such, the

  PLAINTIFF’S race was a determining factor in Defendant’s employment decisions, including his

  compensation, terms and conditions of employment.

          39.    Through the actions described above, the Defendant knowingly and willfully

  discriminated against the PLAINTIFF on the basis of his African American race, in violation of

  the Florida Civil Rights Act of 1992.

          40.    Defendant’s purported reasons for the actions taken against PLAINTIFF are pretext

  for discrimination.

          41.    As a direct and proximate result of Defendant’s race discrimination, the

  PLAINTIFF suffered lost earnings and benefits, impairment of earning capacity, loss of reputation,

  professional and personal embarrassment, and other emotional distress, including anxiety, anguish,

  humiliation and other incidental and consequential damages and expenses, and thus is entitled to

  monetary and compensatory relief.




                                                   7
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 8 of 14




         42.     The conduct of Defendant, as set forth above, was intentional, willful, malicious,

  oppressive, reckless and done in complete disregard of the PLAINTIFFS’ rights, thereby justifying

  an award of liquidated and punitive damages from the Defendant.

          43.    As further direct and proximate result of the Defendant violations of the Florida

  Civil Rights Act, as heretofore described, the PLAINTIFF has been compelled to retain the

  services of counsel in an effort to enforce the laws of this State prohibiting such discrimination,

  and hence forced to incur legal fees and costs, the full nature and extent of which are presently

  unknown to the PLAINTIFF, who therefore will seek leave of Court to amend this Complaint in

  that regard when the same shall be fully and finally ascertained. As such, PLAINTIFF requests

  that attorneys’ fees be awarded pursuant to the Florida Civil Rights Act.

                  COUNT III- VIOLATION OF TITLE VII- RETALIATION
                               (42 U.S.C. §2000E ET.SEQ.)

         44.     PLAINTIFF adopts and re-alleges each and every allegation as set forth in

  Paragraph one (1) through Twenty-three (23) above as thought fully rewritten herein.

         45.     At all times mentioned herein, PLAINTIFF was an employee within the meaning

  of Title VII protected against retaliation due to his opposition to and complaints about race.

         46.     The incidents alleged previously by the PLAINTIFF, establish that the Defendant

  intentionally discriminated against his due to his race, or that he reasonably perceived the

  Defendant conduct as discriminatory.

         47.     The PLAINTIFF complained of and opposed racial discrimination during his

  tenure, specifically, by complaining that he and other African-Americans were not being treated

  and disciplined this same under the school board policies and procedures.

         48.     The PLAINTIFF’S actions in opposing racial discrimination and complaining

  about such conduct were protected activities under Title VII.

                                                   8
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 9 of 14




          49.     Through its high-level personnel, Defendant engaged in, consented to, and/or

  condoned retaliation against the PLAINTIFF after he complained about the discriminatory

  behavior set forth above concerning differential treatment and the filing of prior EEOC complaints,

  in violation of Title VII.

          50.     The Defendant subjected PLAINTIFF to materially adverse employment actions

  after he engaged in the aforesaid protected activities.   The actions include engaging in conduct

  intended to isolate him from colleagues; initiating investigations into his conduct, stripping his of

  supervisory authority; excluding his from high level managerial meetings related to the

  performance of his position; openly criticizing his performance in front of colleagues and

  subordinates; failing to properly compensate the PLAINTIFF for additional work performed as a

  specialist and other actions intended to negatively impact the PLAINTIFF’S ability to perform his

  work assignments.

          51.     The aforesaid actions created a hostile working environment ultimately causing the

  PLAINTIFF emotional stress and anxiety, exhibited through objective physical changes including

  high blood pressure.

          52.     A causal connection exists between the PLAINTIFFS’ protected activities as

  described above and the aforementioned conduct.

          53.     PLAINTIFF was treated less favorably than non-complaining co-workers,

  disciplined and ultimately terminated by the Defendant in violation of the anti-retaliation

  provisions of Title VII for opposing and complaining about the racial discrimination he was being

  subjected to by his superior; and further for questioning the Defendant’s failure to properly

  investigate his complaints.




                                                   9
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 10 of 14




          54.     The aforementioned acts of retaliation occurred during PLAINTIFFS tenure of

   employment with Defendant and after he opposed racial discrimination.

          55.     The aforementioned acts of the Defendant pervaded the workplace and resulted in

   fear of, and actual adverse actions against the PLAINTIFF.

          56.     The aforementioned acts of the Defendant were intentional, mean spirited, done

   with malice and ill will and consistent with the mindset that discriminatory behavior was

   acceptable, and that any such complaints were to be responded to by an unrelenting barrage of

   retaliatory conduct including but not limited to isolation, demeaning work-assignments and

   comments, decreased compensation, and false accusations of impropriety.

          57.     As a direct and proximate result of the Defendant’s actions as described above, the

   PLAINTIFF has suffered compensatory damages including, back pay, front pay, loss of income

   and benefits, pension and/or retirement benefits, impairment of earning capacity, emotional

   distress, anxiety, anguish, humiliation, and other incidental and consequential damages and

   expenses.

          58.     As further direct and proximate result of the Defendant’s violations of Title VII, as

   heretofore described, the PLAINTIFF has been compelled to retain the services of counsel in an

   effort to enforce the laws of this State prohibiting such discrimination, and hence forced to incur

   legal fees and costs, the full nature and extent of which are presently unknown to the PLAINTIFF,

   who therefore will seek leave of Court to amend this Complaint in that regard when the same shall

   be fully and finally ascertained. As such, PLAINTIFF requests that attorneys’ fees be awarded

   pursuant to Title VII.




                                                   10
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 11 of 14




                          COUNT VIII- FLORIDA CIVIL RIGHTS ACT
                                      (RETALIATION)

          59.     PLAINTIFF adopts and re-alleges each and every allegation as set forth in

  Paragraph one (1) through Twenty-three (23) above as thought fully rewritten herein.

          60.     At all times mentioned herein, PLAINTIFF was an employee within the meaning

   of the Florida Civil Rights Act protected against retaliation due to his opposition to and complaints

   about race discrimination.

          61.     The incidents alleged previously by the PLAINTIFF, establish that the Defendant

   intentionally discriminated against his due to his race, or that he reasonably perceived the

   Defendant conduct as discriminatory.

          62.     The PLAINTIFF complained of and opposed racial discrimination during his

   tenure, specifically, by complaining that he and other African Americans were treated differently

   during investigations from his Caucasian employees.

          63.     The PLAINTIFF’S actions in opposing racial discrimination and complaining

   about such conduct were protected activities under the Florida Civil Rights Act.

          64.     Through its high-level managers, Defendant engaged in, consented to, and/or

  condoned retaliation against the PLAINTIFF after he complained about the discriminatory

  behavior set forth above concerning investigations, in violation of the Florida Civil Rights Act.

          65.     The Defendant subjected PLAINTIFF to materially adverse employment actions

   after he engaged in the aforesaid protected activities.   The actions include engaging in conduct

   intended to isolate his from colleagues; initiating investigations into his conduct,; openly

   criticizing his performance in front of colleagues and subordinates; failing to properly compensate

   the PLAINTIFF and other actions intended to negatively impact the PLAINTIFF’S ability to

   perform his work assignments.

                                                    11
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 12 of 14




          66.    The aforesaid actions created a hostile working environment ultimately causing the

   PLAINTIFF emotional stress and anxiety, exhibited through objective physical changes including

   high blood pressure.

          67.    A causal connection exists between the PLAINTIFFS’ protected activities as

   described above and the aforementioned conduct.

          68.    PLAINTIFF was treated less favorably than non-complaining co-workers and

   disciplined by the Defendant in violation of the anti-retaliation provisions of the Florida Civil

   Rights Act for opposing and complaining about the racial discrimination he was being subjected

   to by his superior; and further for questioning the Defendant’s failure to properly investigate his

   complaints.

          69.    The aforementioned acts of retaliation occurred during PLAINTIFFS tenure of

   employment with Defendant and after he opposed racial gender discrimination.

          70.    The aforementioned acts of the Defendant pervaded the workplace and resulted in

   fear of, and actual adverse actions against the PLAINTIFF.

          71.    The aforementioned acts of the Defendant were intentional, mean spirited, done

   with malice and ill will and consistent with the mindset that discriminatory behavior was

   acceptable, and that any such complaints were to be responded to by an unrelenting barrage of

   retaliatory conduct including but not limited to isolation, demeaning work-assignments and

   comments, decreased compensation, and false accusations of impropriety.

          72.    As a direct and proximate result of the Defendant’s actions as described above, the

   PLAINTIFF has suffered compensatory damages including, back pay, front pay, loss of income

   and benefits, pension and/or retirement benefits, impairment of earning capacity, emotional




                                                   12
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 13 of 14




   distress, anxiety, anguish, humiliation, and other incidental and consequential damages and

   expenses.

          73.    As further direct and proximate result of the Defendant violations of the Florida

   Civil Rights Act, as heretofore described, the PLAINTIFF has been compelled to retain the

   services of counsel in an effort to enforce the laws of this State prohibiting such discrimination,

   and hence forced to incur legal fees and costs, the full nature and extent of which are presently

   unknown to the PLAINTIFF, who therefore will seek leave of Court to amend this Complaint in

   that regard when the same shall be fully and finally ascertained. As such, PLAINTIFF requests

   that attorneys’ fees be awarded pursuant to the Florida Civil Rights Act.

  VI.     PRAYER FOR RELIEF

          WHEREFORE, PLAINTIFF, JOE NATHANIEL, seeks judgment against DEFENDANT,

  and respectfully requests the entry of a Judgment as follows:

          (a)    Declare and adjudge that DEFENDANT have violated the PLAINTIFF’S
                 rights under 42 U.S.C. §2000e, et. seq. (Title VII), and Fla. Stat. Ch. 760,
                 et. seq. (Florida Civil Rights Act of 1992);

          (b)    Award compensatory and punitive damages to the PLAINTIFF against
                 DEFENDANT to the full extent allowed under Title VII and the Florida
                 Civil Rights Act of 1992, in amount(s) to be determined at trial;

          (c)    Award monetary, general, equitable and/or special damages to the
                 PLAINTIFF under 42 U.S.C. §2000e, et. seq., and Fla. Stat. Ch. 760, et.
                 seq., including but not limited to back pay [wages, salary, fringe benefits
                 and pre-judgment interest], front pay, and medical and retirement benefits,
                 preferential rights to jobs and other damages for lost compensation and
                 job benefits with pre-judgment and post-judgment interest suffered by the
                 PLAINTIFF, to be determined at trial;

          (d)    Award PLAINTIFF the costs and expenses incurred in this action, including
                 reasonable attorneys’ fees and other litigation expenses as provided by 42
                 U.S.C. §2000e, et. seq., and Fla. Stat. Ch. 760, et. seq.;

          (e)    Award statutory interest to the full extent provided 42 U.S.C.§2000e, et.
                 seq., and Fla. Stat. Ch.760, et. seq. and;

                                                   13
Case 2:21-cv-14214-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 14 of 14




         (f)   Award the PLAINTIFF any such additional relief as this Court deems just
               and proper.


  VII.   JURY DEMAND

         PLAINTIFF, JOE NATHANIEL, hereby requests a trial by jury on all issues.

  Dated: May 19, 2021.

                                           Respectfully Submitted,

                                           /S/Arnold S. Gaines.
                                           Arnold S. Gaines, Esq. [FBN 670928]
                                           Law Offices of Gaines & Nolan
                                           2100 SE Hillmoor Drive, Suite 106
                                           Port St. Lucie, Florida 34952
                                           asg@gainesnolan.com
                                           772-200-4600
                                           Counsel for Plaintiff




                                              14
